        Case 3:20-cv-08222-GMS Document 50 Filed 09/18/20 Page 1 of 2




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com

 7   Marty Harper (003416)
     ASU LAW GROUP
 8   111 East Taylor Street, Suite 120
     MC8520
 9   Phoenix, Arizona 85004
     T: (602) 738-8007
10   Marty.Harper@asulawgroup.org
11   Attorneys for Defendant Arizona Secretary of State

12
                                      UNITED STATES DISTRICT COURT
13
                                                DISTRICT OF ARIZONA
14
15   Darlene Yazzie; Caroline Begay; Leslie              )   No. CV-20-08222-PCT-GMS
     Begay; Irene Roy; Donna Williams; and               )
16   Alfred McRoye,                                      )
                                                         )   DEFENDANT ARIZONA
17                                Plaintiffs,                SECRETARY OF STATE’S NOTICE
                                                         )
     v.                                                  )   OF ISSUES FOR SEPTEMBER 18,
18                                                           2020 STATUS CONFERENCE
                                                         )
19   Katie Hobbs, in her official capacity as            )
     Arizona Secretary of State,                         )
20                                                       )
                                  Defendant.             )
21
22                   Defendant Secretary of State Katie Hobbs (the “Secretary”) files this Notice of
23   Issues in advance of the status conference set for September 18, 2020 at 10:30 am.
24   Defendant met and conferred with Plaintiffs’ counsel prior to filing this Notice. Defendant
25   incorporates Plaintiffs’ position below on issues where the parties were unable to reach
26   agreement.
27
28

     {00514704.1 }
        Case 3:20-cv-08222-GMS Document 50 Filed 09/18/20 Page 2 of 2




 1                   1.     Hearing Logistics and Length: Defendant proposes to hold the hearing on
 2   September 22, 2020 through video conference. Defendant requests that the Court
 3   schedule the hearing for 3 hours (half day).
 4                   Plaintiffs notified the Secretary that they prefer an in-person hearing and prefer to
 5   reserve a full day for the hearing.
 6                   2.     Legal Arguments: The parties propose that the Court hear oral argument
 7   on any pending motions (i.e. Defendant’s Motion to Dismiss, Defendant’s Daubert
 8   Motion, and Plaintiffs’ Preliminary Injunction Motion) at the start of the hearing, and that
 9   the Court reserve 60-90 minutes total for the argument.
10                   3.     Evidentiary Hearing: Both parties intend to introduce live testimony from
11   at least one witness each. In addition, Defendant proposes submitting direct testimony
12   via declaration for two additional witnesses and agrees to make declarants available
13   telephonically to the extent Plaintiffs wish to conduct any cross-examination.
14
15                   RESPECTFULLY SUBMITTED this 18th day of September, 2020.
16                                                       COPPERSMITH BROCKELMAN PLC
17
                                                         By s/ Roopali H. Desai
18                                                             Roopali H. Desai
                                                               D. Andrew Gaona
19                                                             Kristen Yost

20                                                       ASU LAW GROUP
21                                                            Marty Harper

22                                                       Attorneys for Defendant Arizona Secretary
                                                         of State Katie Hobbs
23
24
25
26
27
28

     {00514704.1 }                                         -2-
